Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.  

Allowable Subject Matter
Claims 1, 14, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an air ventilation device of a vehicle as recited in Claim 1 specifically:
the prior art does not teach or suggest the structural and operative relationship of air discharged from the air ventilation device is introduced again through the back seat air vent to circulate the air in the ventilation device based on a configuration of the opening and closing door structure, wherein a first end of the air collecting flow path is connected to the first end of the rear extending flow path, and a second end of the air collecting flow path is connected to an inside air entrance of the air inlet of the housing.
The art of record fails to render obvious the claimed combination of a method for controlling an air ventilating device of a vehicle as recited in Claim 14 specifically:
the prior art does not teach or suggest the structural and operative relationship of air discharged from the air ventilation device is introduced again through the back seat air vent to circulate the air in the ventilation device based on a configuration of the opening and closing door structure, wherein a first end of the air collecting flow path is connected to the first end of the rear extending flow path, and a second end of the air collecting flow path is connected to an inside air entrance of the air inlet of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 03/21/2022, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
05/21/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762